FILED
                                                                        IN THE OFFICE OF THE
                                                                     CLERK OF SUPREME COURT
                                                                          JANUARY 27, 2022
                                                                      STATE OF NORTH DAKOTA



                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2022 ND 25



State of North Dakota,                                  Plaintiff and Appellee
      v.
Guy Clairmont,                                      Defendant and Appellant



                                No. 20210219

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Steven E. McCullough, Judge.

AFFIRMED.

Per Curiam.

Robert C. Vallie and Nicholas S. Samuelson, Assistant State’s Attorneys,
Fargo, ND, for plaintiff and appellee; submitted on brief.

Richard E. Edinger, Fargo, ND, for defendant and appellant; submitted on
brief.
                             State v. Clairmont
                                No. 20210219

Per Curiam.

[¶1] Guy Clairmont appeals from a criminal judgment entered after a jury
found him guilty of gross sexual imposition. Clairmont argues the district court
erred in denying his N.D.R.Crim.P. 29 motion because sufficient evidence did
not exist to support the conviction. He also argues the State violated Brady v.
Maryland, 373 U.S. 83 (1963), because it made no effort to obtain certain
exculpatory evidence.

[¶2] The district court did not err in denying Clairmont’s N.D.R.Crim.P. 29
motion, and the State did not violate Brady. An analysis under Brady is
appropriate only when the State suppresses evidence that has been collected
and preserved. State v. Schmidt, 2012 ND 120, ¶ 13, 817 N.W.2d 332. In
Schmidt, at ¶ 13, the State did not violate Brady because the State did not
collect the evidence sought by the defendant. Here, similar to Schmidt, the
State did not collect the evidence sought by Clairmont. We summarily affirm
under N.D.R.App.P. 35.1(a)(3) and (7).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1